



COURT OF APPEAL FOR ONTARIO

CITATION: Davidoff v. Paderewski Society
    Home (Niagara), 2021 ONCA 194

DATE: 20210326

DOCKET: C68308

Fairburn A.C.J.O., van Rensburg
    and Huscroft JJ.A.

BETWEEN

Alexander
    Davidoff

Plaintiff

(Responding Party/Appellant)

and

Paderewski Society Home
    (Niagara), Rachel (nee: Slingerland) Goerz (LSUC #63876V) and Niagara Regional
    Housing (NRH)

Defendants

(Moving Parties/Respondents)

AND BETWEEN

Alexandra
    Davidoff

Plaintiff

(Responding Party/Appellant)

and

Paderewski Society Home
    (Niagara) and Rachel (nee: Slingerland) Goerz (LSUC #63876V)

Defendants

(Moving Parties/Respondents)

Alexander Davidoff, acting in person

Alexandra Davidoff, acting in person

Vanda A. Santini and Kristen Bailey,
    for the respondent Paderewski Society Home (Niagara)

Michael R. Kestenberg, for the
    respondent Rachel Goerz

Scott A. Crocco, for the respondent Niagara
    Regional Housing

Heard and released orally: March 25, 2021 by
    video conference

On
    appeal from the judgments of Justice Paul R. Sweeny of the Superior Court of
    Justice, dated February 25, 2020, with reasons reported at 2020 ONSC 1162 and
    2020 ONSC 1171.

REASONS FOR DECISION

[1]

The appellants raise one ground of appeal. They
    are of the view that the dismissal of their claims involves a reasonable
    apprehension of bias. Although they correctly articulate the legal test for a
    reasonable apprehension of bias, in our view, there is no basis to support this
    very serious legal claim. Moreover, there is no basis to support the suggestion
    made by the appellants that any counsel on this matter behaved inappropriately.

[2]

The appeal is dismissed.

[3]

Costs are payable by the appellants, jointly and
    severally, in the following amounts:

(a) $5,000 to the respondent Rachel Goerz;

(b) $2,500 to the respondent Niagara Regional Housing; and

(c) $3,000 to the respondent Paderewski Society Home.

Fairburn
    A.C.J.O.

K.
    van Rensburg J.A.

Grant
    Huscroft J.A.


